COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER

Appellate case name:     In re Honorable Lonnie Cox

Appellate case number: 01-15-00797-CV

Trial court case number: 15CV0583

Trial court:             56th District Court of Galveston County


      On September 17, 2015, relator, the Honorable Lonnie Cox, filed in this
Court a Petition for a Writ of Injunction and Emergency Request for Temporary
Relief. This Court requested that respondents file a response to the petition and
emergency request no later than Wednesday, September 23, 2015. On September
18, 2015, respondent, the Honorable Mark Henry, County Judge of Galveston
County, filed a motion to extend the time to file a response to September 29, 2015.
Relator has filed a response to respondent’s motion.

      In his petition, relator alleges that respondents have “conduct[ed] a
campaign of economic coercion against employees of the Galveston County
Department of Justice Administration” and threatened their employment to force
them to abandon their current jobs, dismantle the department, and moot
respondent’s related appeal in Cause No. 01-15-00583-CV, The Honorable Mark
Henry, County Judge of Galveston County v. The Honorable Lonnie Cox. Relator
supports his petition with three affidavits containing testimony regarding the
employees’ meetings with the Director of Human Resources for Galveston County.

      The allegations presented in the petition and supporting affidavits are
serious. See, e.g., TEX. LOC. GOV’T CODE ANN. § 151.004 (Vernon 2008) (“The
commissioners court or a member of the court may not attempt to influence the
appointment of any person to an employee position authorized by the court under
this subchapter.”); TEX. PENAL CODE ANN. §§ 36.05 (felony offense of “Tampering
with Witness”), 36.06 (felony offense of “Obstruction or Retaliation”), 39.02
(offense of “Abuse of Official Capacity”) (Vernon 2011), 39.03 (offense of
“Official Oppression”) (Vernon Supp. 2014).

       Given the seriousness of the allegations presented in the petition and the
supporting affidavits, as well as the time constraints in this proceeding and the
related appeal, respondent’s request for an extension of time is denied.

      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    

Date: September 21, 2015